                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

TROY ADAM SHADE,                             :    CIVIL NO. 1:18-CV-1429
                                             :
              Plaintiff                      :    (Chief Judge Conner)
                                             :
       v.                                    :
                                             :
STANLEY STANISH, et al.,                     :
                                             :
              Defendants                     :

                                          ORDER

       AND NOW, this 28th day of October, 2019, upon consideration of plaintiff’s

motion (Doc. 58) for a stay of litigation or for an indefinite extension of time,

wherein he requests that the court stay this matter because he is “substantially

behind” with preparing his legal documents due to limited access to the law library

(id. at 2), and the alleged deprivation of adequate stationery, photocopies, and

postage (id. at 2-3), and in light of the fact that the plaintiff continues to file

numerous documents with the court, and that dispositive motions are pending in

this matter (Docs. 44, 52), and the court finding in the exercise of its discretion that

no stay should issue in this matter, see In Re Shawley, 238 F. App’x 765, 767 (3d Cir.

2007) (“District Courts are vested with discretion in managing their dockets”) (citing

In re Fine Paper Antitrust Litig., 685 F.2d 810, 817 (3d Cir. 1982)); Landis v. North
American Company, 299 U.S. 248, 254 (1936) (holding that district courts have the

power to stay proceedings when judicial economy or other interests may require),

it is hereby ORDERED that the motion (Doc. 58) is DENIED.



                                      /S/ CHRISTOPHER C. CONNER
                                      Christopher C. Conner, Chief Judge
                                      United States District Court
                                      Middle District of Pennsylvania
